Title: From George Washington to a Secret Committee of the New York Convention, 21 July 1776
From: Washington, George
To: Secret Committee of the New York Convention

 

Gentlemen
Head-Quarters N. York 21st July 1776.

Yours of the 18th Inst. I duly Received and note the Contents, and am very sorry to hear the Forts in the High Lands are in so defenceless a Situation, amongst such variety of Business which calls my closest attention it has been, and still is Impossible for me personally to reconnoitre all the different Posts under my Command, but was so sensible of the Importance of the Fortresses in the High Lands, that I ordered Lord Sterling to visit them, which he did early in the summer and reported to me their Situation at that time, and thro: his representations I continued two Gentlemen in Continental pay, who were acting as Engineers under orders from the Authority of this State, I have repeatedly press’d Colo. Clinton to spare no pains to put them on the best footing possible, and indeed I had reason to suppose they were in tolerable order to receive the Enemy, by the Returns there appears to be Six 32 pounders besides some 9, 6, 4 & 3 pounders—and enclosed is a Letter for Govr Trumbull beging him to assist you all in his power, We were so short of Matrosses that I was necessitated to draft 600 from the different Battallions to join the Artillery in this place, the 14 with Colo. Clinton are of the old Regiment and experienced, To these he may add by drafting a sufficient number of Stout active Men from the other Corps under his Command, and put them immediately to exerciseing the Artillery. ’tis not in my power to reinforce those Garrisons with more Men, as but about 5,000 of the New Levies have yet arrived in Camp out of the 15,000 ordered, I have sent up Mr Machine a Lieut. in the Train, who has just returned from overseeing the Works at Boston, he is as proper a person as any I can send, being an ingenious faithfull hand, And One that has had considerable experience as an Engineer—I shall enjoin on him to attend closely to the Business he is going to execute, rest assured Gentlemen that every assistance in my power shall be most chearfully granted, and that I am with Esteem, Gentlemen Your Most Obedt & Very Huml. servt

Go: Washington



I am happy to have it in my power to acquaint you ⟨of⟩ the success of our Arms to the Southward under General Lee, on Fryday the 20th of June the Enemy attack’d the Fort on Sullivans Island—(Chas Town south Carolina) with two Ships of the Line four Frigates & a Bomb-Ketch, when (to use General Lees expression in his acct of it) the hotest Cannonade began I ever experienced, which lasted 12 Hours without Intermission, when the enemy were obliged to sheer of with the loss of one Frigate Burnt, the two Ships of the Line almost totally ruined & the Frigates much shattered & the Bomb-Ketch unfit for further service untill she can go into Dock—they lost abt 170 Men kill’d besides a number wounded, dureing the whole Action our Men behave’d wt. the greatest coolness & spirit & lost only ten Kill’d & 17 wounded 7 Mortally, dureing ⟨illegible⟩ attack of the Ships Lord Cornwallis & Genl Clinton twice attempted to land in flatt Bottom Boats to attack the Fort by Land—but were both times repulsed wt. loss.


Go: Washington

time will not admit of my transmiting the above Acct to Govr Trumbull—must beg of you to forward it wt. the Letter.

